--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1.l
 
FIFTH AMENDMENT TO THE
AGL RESOURCES INC.
1998 COMMON STOCK EQUIVALENT PLAN
FOR NON-EMPLOYEE DIRECTORS
 
This Fifth Amendment to the AGL Resources Inc. 1998 Common Stock Equivalent Plan
for Non-Employee Directors (the “Plan”), is made and entered into this ____ day
of December, 2008, by AGL Resources Inc. (the “Company”).
 
W I T N E S S E T H:


WHEREAS, the Company adopted the Plan for the purposes set forth therein; and


WHEREAS, pursuant to Section 8 of the Plan, the Board of Directors of the
Company has the right to amend the Plan with respect to certain matters; and


WHEREAS, the Board of Directors has approved and authorized this Amendment to
the Plan;


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date hereof, in the following particulars:


1.


Section 2(d) is hereby amended, effective as of December __, 2008, by deleting
that section in its entirety and substituting in lieu thereof the following:


“(d)           “Change in Control” shall mean the earliest of the following to
occur:


(a) The date any one person, or more that one person acting as a group (as
determined under Treasury Regulation 1.409A-3(i)(5)(v)(B), a “Group”), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company.  If any one person or
Group is considered to own more than 50% of the total fair market value or total
voting power of the Company, the acquisition of additional control of the
Company by the same person or Group is not considered to cause a Change in
Control of the Company;


(b) The date any one person or Group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing thirty-five percent
(35%) or more of the total voting power of the stock of the Company;


(c) The date a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of their
appointment or election; or


(d) The date that any one person or Group, acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all assets of the Company immediately before such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the assets being disposed of, determined without
regard to any liabilities associated with such assets. 


It is intended that there will be a Change in Control under the Plan only to the
extent such event or transaction would constitute a “change in control event” as
such term is defined in Treasury Regulation Section 1.409A-3(i)(5) and thus the
provisions of the definition of Change in Control shall be applied and
interpreted consistent with the provisions of such Treasury Regulation, as
amended from time to time; recognizing however, that the definition of Change in
Control in the Plan may be more restrictive in certain respects than the
definition contained in Treasury Regulation Section 1.409A-3(i)(5).”


2.


Section 2(n) is hereby amended, effective as of December __, 2008, by deleting
that section in its entirety and substituting in lieu thereof the following:


“(n)           “Termination of Service” shall mean a “separation from service”
with the Company (by death, retirement or otherwise) as defined in Treasury
Regulation Section 1.409A-1(h).”


3.


Section 3 is hereby amended, effective as of December __, 2008, by adding the
following as the second sentence of such section:


“Notwithstanding the foregoing, in the first calendar year a Participant becomes
eligible to participate in the Plan, he or she may submit a deferral election
within thirty (30) days of the date he or she becomes eligible to participate in
the Plan with respect to Compensation for the calendar year in which the
Participant becomes eligible to participate in the Plan. Such election shall
only apply to Compensation earned prospectively. This exception for the initial
year of eligibility shall apply only to the extent the Participant is not
already eligible to participate in a different deferred compensation plan of the
same type as determined by Treasury Regulation. 1.409A-1(c)(2).”


4.


Section 7 is hereby amended, effective as of December __, 2008, by deleting that
section in its entirety and substituting in lieu thereof the following:


“7.           Payment of Deferred Amounts.


(a)           Upon a Participant’s Termination of Service, or upon a Change in
Control of the Company, a Participant’s Account Balance shall be paid to him or
her (or, in the event of the Participant’s death, to the Participant’s
Beneficiary).


(b)           The Participant shall elect, on his or her initial election form,
to be paid his or her Account Balance in either (i) five annual cash
installments; or (ii) one cash lump sum payment.  Such election shall be
irrevocable.  Notwithstanding the foregoing, the Company may, but is not
required to, permit a Participant to change his initial election to change the
method of payment of his or her Account Balance, in accordance with the
following: (i) the Participant must change his election not less than twelve
(12) months before a scheduled payment; (ii) the first payment with respect to
such changed election must be deferred at least five (5) years from the date
such payment would otherwise have been made; and (iii) the election shall not
become effective for twelve (12) months.  The change of election shall be made
on a form provided by the Company.


(c)           Payment of a Participant’s Account Balance shall commence within
thirty (30) days of a Participant’s Termination of Service or Change in
Control.  In converting a Participant’s CSEs in his or her Account into cash for
payment purposes, such conversion shall be made on each payment date to the
Participant based on the then current Fair Market Value of the shares of Common
Stock reflected in the Participant’s Account.”


5.


The Plan is hereby amended, effective as of December __, 2008, by adding the
following new section 16:


“16.           Special Provisions Related to Section 409A of the Code.  It is
intended that the payments and benefits provided under the Plan shall either be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code.  The Plan shall be construed in a manner that effects such
intent.  Nevertheless, the tax treatment of the benefits provided under the Plan
is not warranted or guaranteed.  Neither the Company, its affiliates nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by any Participant
or other taxpayer as a result of the Plan.”


6.


Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect.


IN WITNESS WHEREOF, the Company has caused this Fifth Amendment to the Plan to
be executed by its duly authorized officer as of the date first above written.




AGL RESOURCES INC.






By:           



 
 

--------------------------------------------------------------------------------

 
